Citation Nr: 1704994	
Decision Date: 02/17/17    Archive Date: 02/24/17

DOCKET NO.  06-11 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent prior to October 18, 2006, greater than 30 percent prior to November 20, 2009, and greater than 50 percent thereafter, for peripheral neuropathy of the left upper extremity.

2.  Entitlement to an initial rating greater than 10 percent prior to October 18, 2006, greater than 20 percent to November 20, 2009, and greater than 40 percent thereafter, for peripheral neuropathy of the right upper extremity.

3.  Entitlement to an initial rating greater than 10 percent prior to October 18, 2006, greater than 20 percent prior to November 20, 2009, and greater than 60 percent thereafter, for peripheral neuropathy of the left lower extremity.

4.  Entitlement to an initial rating greater than 10 percent prior to October 18, 2006, greater than 20 percent prior to November 20, 2009, and greater than 60 percent thereafter, for peripheral neuropathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from October 1968 to October 1971, including in the Republic of Vietnam from May 1969 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which granted, in pertinent part, the Veteran's claims of service connection for peripheral neuropathy of the left upper extremity, peripheral neuropathy of the right upper extremity, peripheral neuropathy of the left lower extremity, and for peripheral neuropathy of the right lower extremity, assigning separate 10 percent ratings for each extremity.  The Veteran disagreed with this decision in August 2005, seeking higher initial ratings for peripheral neuropathy in each of his extremities.  He perfected a timely appeal in April 2006.  

In a June 2007 rating decision, the RO assigned a higher initial 30 percent rating effective October 18, 2006, for the Veteran's service-connected peripheral neuropathy of the left upper extremity and higher initial 20 percent ratings effective October 18, 2006, for the Veteran's service-connected peripheral neuropathy of the right upper extremity, peripheral neuropathy of the left lower extremity, and for peripheral neuropathy of the right lower extremity.  The RO also granted a TDIU claim effective October 18, 2006.

The Veteran appointed his current service representative to represent him before VA by filing a completed VA Form 21-22 in September 2007.

In June 2009, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) (in this case, the RO) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the AOJ schedule the Veteran for appropriate examination to determine the current nature and severity of his service-connected peripheral neuropathy in each of his extremities.  This examination occurred in November 2009.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In a February 2011 rating decision, the RO assigned a higher initial 50 percent rating effective November 20, 2009, for the Veteran's service-connected peripheral neuropathy of the left upper extremity, a higher initial 40 percent rating effective November 20, 2009, for the Veteran's service-connected peripheral neuropathy of the right upper extremity, and higher initial 60 percent ratings effective November 20, 2009, for the Veteran's service-connected peripheral neuropathy of the left lower extremity and for peripheral neuropathy of the right lower extremity.

In a March 2016 rating decision, the RO granted, in pertinent part, an earlier effective date of August 12, 2005, for the Veteran's TDIU.


FINDINGS OF FACT

1.  The record evidence shows that, prior to October 18, 2006, the Veteran's service-connected peripheral neuropathy of the left upper extremity and his service-connected peripheral neuropathy of the right upper extremity are manifested by, at worst, mild incomplete paralysis of the median nerve in each extremity.

2.  The record evidence shows that, effective October 18, 2006, the Veteran's service-connected peripheral neuropathy of the left upper extremity and his service-connected peripheral neuropathy of the right upper extremity are manifested by, at worst, severe incomplete paralysis of the median nerve in each extremity.

3.  The record evidence shows that, prior to October 18, 2006, the Veteran's service-connected peripheral neuropathy of the left lower extremity and his service-connected peripheral neuropathy of the right lower extremity are manifested by, at worst, mild incomplete paralysis of the sciatic nerve in each extremity.

4.  The record evidence shows that, effective October 18, 2006, the Veteran's service-connected peripheral neuropathy of the left lower extremity and his service-connected peripheral neuropathy of the right lower extremity are manifested by, at worst, severe incomplete paralysis of the sciatic nerve in each extremity.



CONCLUSIONS OF LAW

1.  The criteria for an initial 50 percent rating effective October 18, 2006, for peripheral neuropathy of the left upper extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.119, 4.124a, Diagnostic Code (DC) 7913-8515 (2016).

2.  The criteria for an initial 40 percent rating effective October 18, 2006, for peripheral neuropathy of the right upper extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.119, 4.124a, DC 7913-8515 (2016).  

3.  The criteria for an initial 60 percent rating effective October 18, 2006, for peripheral neuropathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.119, 4.124a, DC 7913-8520 (2016).

4.  The criteria for an initial 60 percent rating effective October 18, 2006, for peripheral neuropathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.119, 4.124a, DC 7913-8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

VA's duty to notify was satisfied by a letter dated in December 2004.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  This letter notified the Veteran of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  This letter informed the Veteran to submit medical evidence showing that his peripheral neuropathy in each of his extremities had worsened.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.

VA also complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the AOJ and the Board, although he declined to do so.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's electronic paperless claims files have been reviewed.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

The Veteran also has been provided with VA examinations which address the current nature and severity of his peripheral neuropathy in each of his extremities.  These examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.


Higher Initial Rating Claims

The Veteran contends that his service-connected peripheral neuropathy in each of his extremities is more disabling than currently (and initially) evaluated.  He specifically contends that he can no longer grasp objects with his hands as a result of worsening symptomatology from his service-connected peripheral neuropathy in each of the upper extremities.  He also contends that he experiences severe burning in his feet and is unsteady when walking due to worsening symptomatology from his service-connected peripheral neuropathy in each of the lower extremities.

Laws and Regulations

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In Johnson, the Federal Circuit held that 38 C.F.R. § 3.321 required consideration of whether a Veteran is entitled to referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating based on the impact of his or her service-connected disabilities, individually or collectively, on the Veteran's "average earning capacity impairment" due to such factors as marked interference with employment or frequent periods of hospitalization.  See Johnson v. McDonald, 762 F.3d 1362 (2014); see also 38 C.F.R. § 3.321(b)(1).  As is explained below in greater detail, following a review of the record evidence, the Board concludes that the symptomatology experienced by the Veteran as a result of his service-connected disabilities, individually or collectively, does not merit referral to the Director, Compensation Service, for consideration of the assignment of extraschedular ratings.  In other words, the record evidence does not indicate that the symptomatology associated with these service-connected disabilities is not contemplated within the relevant rating criteria found in the Rating Schedule.  And, as noted in the Introduction, the RO already granted a TDIU claim due exclusively to the Veteran's service-connected disabilities in June 2007.

The Veteran's service-connected peripheral neuropathy of the left upper extremity currently is evaluated as 10 percent disabling effective November 26, 2004, 30 percent disabling effective October 18, 2006, and as 50 percent disabling effective November 20, 2009, by analogy to 38 C.F.R. §§ 4.119, 4.124a, DC 7913-8515 (diabetes mellitus-paralysis of the median nerve).  See 38 C.F.R. §§ 4.119, 4.124a, DC 7913-8515 (2016).  The Veteran's service-connected peripheral neuropathy of the right upper extremity also is evaluated as 10 percent disabling effective November 26, 2004, 20 percent effective October 18, 2006, and as 40 percent disabling effective November 20, 2009, by analogy to 38 C.F.R. §§ 4.119, 4.124a, DC 7913-8515.  Id.

Ratings are assigned under DC 8515 based on the major (dominant) or minor (non-dominant) side.  Because the Veteran is left-handed, his left side is his major (dominant) side.  A 10 percent rating is assigned under DC 8515 for mild incomplete paralysis of the median nerve on either the major or minor side.  A 20 percent rating is assigned for moderate incomplete paralysis of the median nerve on the minor side.  A 30 percent rating is assigned for moderate incomplete paralysis of the median nerve on the major side.  A 40 percent rating is assigned for severe incomplete paralysis on the minor side.  A 50 percent rating is assigned for severe incomplete paralysis on the major side.  A maximum 60 percent rating is assigned for complete paralysis of the median nerve.  A maximum 70 percent rating is assigned for complete paralysis of the median nerve.  Id.

The Veteran's service-connected peripheral neuropathy of the left lower extremity currently is evaluated as 10 percent disabling effective November 26, 2004, 20 percent disabling effective October 18, 2006, and as 60 percent disabling effective November 20, 2009, by analogy to 38 C.F.R. §§ 4.119, 4.124a, DC 7913-8520 (diabetes mellitus-paralysis of the sciatic nerve).  The Veteran's service-connected peripheral neuropathy of the right lower extremity also is evaluated as 10 percent disabling effective November 26, 2004, 20 percent disabling effective October 18, 2006, and as 60 percent disabling effective November 20, 2009, by analogy to 38 C.F.R. §§ 4.119, 4.124a, DC 7913-8520.  Id.

As relevant, a 10 percent rating is assigned under DC 8520 for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve.  A 60 percent rating is assigned for severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  A maximum 80 percent rating is assigned for complete paralysis of the sciatic nerve.  Id.

Factual Background and Analysis

The Board finds that the evidence supports granting an initial 50 percent rating effective October 18, 2006, for peripheral neuropathy of the left upper extremity and an initial 40 percent rating effective October 18, 2006, for peripheral neuropathy of the right upper extremity.  The Board notes initially that the record evidence shows that, prior to October 18, 2006, the Veteran's service-connected peripheral neuropathy of the left upper extremity and his service-connected peripheral neuropathy of the right upper extremity are manifested by, at worst, mild incomplete paralysis of the median nerve (i.e., a 10 percent rating for each extremity under DC 8515).  See 38 C.F.R. §§ 4.119, 4.124a, DC 7913-8515.  For example, on VA examination in February 2005, the Veteran's complaints included bilateral hand numbness and loss of pain perception in the fingers.  The VA examiner stated that the Veteran's symptoms suggested peripheral neuropathy in all of his extremities.  Motor examination was normal.  There was decreased sensation to pinprick and touch in both hands, hypoactive deep tendon reflexes and hypoactive reflexes.  The VA examiner concluded that the Veteran had peripheral neuropathy in the upper extremities without atrophy.  The diagnoses included peripheral neuropathy in upper extremities more likely than not of diabetic origin.

Despite the Veteran's assertions to the contrary, the record evidence does not indicate that, prior to October 18, 2006, he experienced at least moderate incomplete paralysis of the median nerve (i.e., at least a 20 percent rating for the minor side under DC 8515) as a result of his service-connected peripheral neuropathy in either of his upper extremities.  Id.  It appears that the 10 percent ratings assigned effective November 26, 2004 (the date he filed his claims with VA), for peripheral neuropathy in each of the Veteran's upper extremities adequately compensate him for the disability that he experiences in each of these extremities as a result of his service-connected peripheral neuropathy during this time period.  Id.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to initial ratings greater than 10 percent prior to October 18, 2006, for either his service-connected peripheral neuropathy of the left upper extremity or service-connected peripheral neuropathy of the right upper extremity.  Thus, the Board finds that the criteria for initial ratings greater than 10 percent prior to October 18, 2006, for service-connected peripheral neuropathy of the left upper extremity and for service-connected peripheral neuropathy of the right upper extremity have not been met.

In contrast, the evidence supports assigning an initial 50 percent rating effective October 18, 2006, for the Veteran's service-connected peripheral neuropathy of the left upper extremity and an initial 40 percent rating effective October 18, 2006, for the Veteran's service-connected peripheral neuropathy of the right upper extremity.  The symptomatology attributable to the Veteran's service-connected peripheral neuropathy in each of his upper extremities worsened significantly on VA examination on October 18, 2006.  VA peripheral nerves examination conducted on that date noted the Veteran's complaints of pain in his hands and arms and decreased grip strength.  He was left-hand dominant.  The VA examiner concluded that the Veteran's peripheral neuropathy in the upper extremities included atrophy of the left thenar region and he was left-hand dominant.  Deep tendon reflexes were absent in the upper extremities.  Grip strength was 4/5 on the right and 3/5 on the left with no tensor grasp holding power.  The diagnoses included severe painful sensory motor peripheral neuropathy in the upper extremities which had worsened since the February 2005 examination.

The Veteran testified at his September 2006 RO hearing (which was not associated with his claims file until January 2007) that he was unable to grasp objects in either of his hands as a result of worsening peripheral neuropathy symptomatology.  He also testified that he wore gloves on both hands to avoid experiencing pain when he walked with his cane.  He testified further that the fingers on his hands were starting to close up on him.  See RO hearing transcript dated September 27, 2006, at p. 2-3.

On VA peripheral nerves examination in November 2009, the Veteran's complaints included numbness and tingling in his hands, dull pain in the joints of his hands, and paresthesias in his hands.  Sensory examination showed decreased sensation to vibration, no pain perception, and decreased sensation to light touch of the bilateral upper extremities.  Reflexes were absent of the bilateral lower extremities and muscle atrophy was present.  The diagnoses included severe sensorimotor diabetic peripheral neuropathy of the bilateral upper extremities.

On VA peripheral nerves conditions Disability Benefits Questionnaire (DBQ) in February 2015, the Veteran experienced moderate constant pain, severe intermittent pain, moderate paresthesias, and moderate numbness of the bilateral upper extremities due to his service-connected peripheral neuropathy in each of these extremities.  He had 4/5 grip strength and pinch in both hands.  There was no muscle atrophy present, reflexes were absent in the bilateral lower extremities, and decreased sensation in the hands and fingers of both hands.  Mild incomplete paralysis was present in the median and ulnar nerves bilaterally.  The VA examiner stated that the Veteran's hand dexterity and strength was limited due to his peripheral neuropathy of the bilateral upper extremities.  This examiner concluded that the Veteran experienced moderate to severe upper extremity peripheral neuropathy attributable to service-connected diabetes mellitus and his peripheral neuropathy symptoms were weakness, constant neuropathic pain, paresthesias, and numbness in the upper extremities.  The diagnoses included bilateral upper extremity peripheral neuropathy.

The Board finds that the record evidence supports the assignment of an initial 50 percent rating effective October 18, 2006, for the Veteran's service-connected peripheral neuropathy of the left upper extremity and an initial 40 percent rating effective October 18, 2006, for his service-connected peripheral neuropathy of the right upper extremity.  The examination results obtained on VA peripheral nerves examination conducted on October 18, 2006, clearly show that the symptomatology associated with the Veteran's service-connected peripheral neuropathy of the left upper extremity and service-connected peripheral neuropathy of the right upper extremity resulted in severe incomplete paralysis of the median nerve in each extremity.  At that examination, the Veteran complained of pain in his hands and arms and decreased grip strength.  Deep tendon reflexes were absent and grip strength was 4/5 on the right and 3/5 on the left with no tensor grasp holding power.  The VA examiner noted that the Veteran's peripheral neuropathy in the upper extremities now included atrophy of the left thenar region.  The VA examiner concluded that the Veteran's peripheral neuropathy was severe and painful and had worsened since the prior examination in February 2005.  

These findings are in accord with the Veteran's subsequent VA peripheral nerves examinations in November 2009 and in February 2015 which confirmed the presence of severe peripheral neuropathy in each of his upper extremities.  These findings also are in accord with the Veteran's RO hearing testimony (which was not associated with the claims file until after the October 2006 VA peripheral nerves examination) that the symptomatology associated with his service-connected peripheral neuropathy of the left upper extremity and service-connected peripheral neuropathy of the right upper extremity had worsened considerably and resulted in severe incomplete paralysis of the bilateral median nerves (i.e., a 50 percent rating and a 40 percent rating, respectively, under DC 8515).  See 38 C.F.R. § 4.124a, DC 8515.  In summary, and after resolving any reasonable doubt in the Veteran's favor, the Board finds that the criteria for an initial 50 percent rating effective October 18, 2006, for peripheral neuropathy of the left upper extremity and an initial 40 percent rating effective October 18, 2006, for peripheral neuropathy of the right upper extremity have been met.  See also 38 C.F.R. § 3.102.

The Board next finds that the evidence supports granting an initial 60 percent ratings effective October 18, 2006, for peripheral neuropathy of the left lower extremity and an initial 60 percent rating effective October 18, 2006, for peripheral neuropathy of the right lower extremity.  The Board notes initially that the record evidence shows that, prior to October 18, 2006, the Veteran's service-connected peripheral neuropathy of the left lower extremity and his service-connected peripheral neuropathy of the right lower extremity are manifested by, at worst, mild incomplete paralysis of the sciatic nerve (i.e., a 10 percent rating for each extremity under DC 8520).  See 38 C.F.R. §§ 4.119, 4.124a, DC 7913-8520.  For example, on VA examination in February 2005, the Veteran's complaints included paresthesias in the lower extremities, numbness and an inability to perceive pain in the plantar regions of his feet, a constant dull pain in his legs which he rated as 7/10 on a pain scale (with 10/10 being the worst imaginable pain), and numbness.  He was unable to stand too long due to his bilateral lower extremity pain.  He was able to drive and independent in his activities of daily living.  The VA examiner stated that the Veteran's symptoms suggested peripheral neuropathy of the bilateral lower extremities.  Sensory examination showed decreased vibratory sensation at the ankles, hypoactive deep tendon reflexes of the bilateral lower extremities, and normal motor examination.  The examiner concluded that the Veteran had peripheral neuropathy in the lower extremities without atrophy.  The diagnoses included peripheral neuropathy in the lower extremities more likely than not of diabetic origin.

Despite the Veteran's assertions to the contrary, the record evidence does not indicate that, prior to October 18, 2006, he experienced at least moderate incomplete paralysis of the sciatic nerve (i.e., at least a 20 percent rating under DC 8520) as a result of his service-connected peripheral neuropathy in either of his lower extremities.  Id.  It appears that the 10 percent ratings assigned effective November 26, 2004 (the date he filed his claims with VA), for peripheral neuropathy in each of the Veteran's lower extremities adequately compensate him for the disability that he experiences in each of these extremities as a result of his service-connected peripheral neuropathy during this time period.  Id.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to initial ratings greater than 10 percent prior to October 18, 2006, for either his service-connected peripheral neuropathy of the left lower extremity or service-connected peripheral neuropathy of the right lower extremity.  Thus, the Board finds that the criteria for initial ratings greater than 10 percent prior to October 18, 2006, for service-connected peripheral neuropathy of the left lower extremity and for service-connected peripheral neuropathy of the right lower extremity have not been met.

In contrast, the evidence supports assigning separate initial 60 percent ratings effective October 18, 2006, for the Veteran's service-connected peripheral neuropathy of the left lower extremity and for service-connected peripheral neuropathy of the right lower extremity.  The symptomatology attributable to the Veteran's service-connected peripheral neuropathy in each of his lower extremities worsened significantly on VA examination on October 18, 2006.  VA peripheral nerves examination conducted on that date noted the Veteran's complaints of constant, steady pain of the bilateral lower extremities which he rated as 10/10 on a pain scale (the worst imaginable pain) without any benefit from the medications prescribed to treat it.  The Veteran stated that his bilateral lower extremity pain worsened with walking and standing and was the reason he could not do either of those activities.  He described his bilateral lower extremity pain as burning in the plantar regions of his feet and an ant crawling sensation.  The Veteran was no longer driving because of a loss of sensation in his feet and decreased dexterity in his lower extremities.  The VA examiner stated that the Veteran had peripheral neuropathy of the bilateral lower extremities.  Dorsiflexion of the bilateral feet was 4/5.  Sensory examination showed no sensation to vibration and pinprick from the knees down.  Deep tendon reflexes were absent in the bilateral lower extremities.  The diagnoses included severe painful sensory motor peripheral neuropathy in the lower extremities which had worsened since the February 2005 examination.

The Veteran testified at his September 2006 RO hearing (which was not associated with his claims file until January 2007) that he was unable to walk without the assistance of a cane due to worsening peripheral neuropathy of the bilateral lower extremities.  He also testified that he experienced burning pain in the soles of his feet.  See RO hearing transcript dated September 27, 2006, at p. 3.  

On VA peripheral nerves examination in November 2009, the Veteran's complaints included dull pain in his heels, burning pain in his toes and the lateral and medial aspects of his feet, and numbness in his legs up to his thighs.  Sensory examination of the bilateral lower extremities showed no vibratory sensation, no pain perception, no sensation to light touch, and no position sense.  Deep tendon reflexes were absent.  Muscle atrophy, hair loss, and patchy hyperpigmentation in the distal third of the bilateral lower extremities were present.  The diagnoses included severe sensorimotor diabetic peripheral neuropathy of the bilateral lower extremities.

On VA peripheral nerves conditions DBQ in February 2015, the Veteran experienced moderate constant pain and severe intermittent pain, paresthesias, and numbness of the bilateral lower extremities due to his service-connected peripheral neuropathy in each of these extremities.  Physical examination of the bilateral lower extremities showed 4/5 muscle strength and absent deep tendon reflexes.  Sensory examination of the bilateral lower extremities showed decreased sensation in the thighs/knees, lower legs/ankles, and absent sensation in the toes/feet.  There also was loss of body hair and discoloration changes in the bilateral lower extremities.  The Veteran had an antalgic poor balance gait.  Moderate incomplete paralysis of the sciatic nerve was present.  The Veteran constantly used crutches and regularly used a cane for ambulation.  He was unable to sit or stand for prolonged periods of time due to constant moderate to severe pain.  He also had balance problems secondary to peripheral neuropathy of the bilateral lower extremities which limited him to a sedentary lifestyle.  The VA examiner concluded that the Veteran experienced moderate to severe peripheral neuropathy of the bilateral lower extremities due to his service-connected diabetes mellitus which caused him to experience weakness, constant neuropathic pain, paresthesias, and numbness of the bilateral lower extremities.  The diagnoses included peripheral neuropathy of the bilateral lower extremities.

The Board finds that the record evidence supports the assignment of separate initial 60 percent ratings effective October 18, 2006, for the Veteran's service-connected peripheral neuropathy of the left lower extremity and for service-connected peripheral neuropathy of the right lower extremity.  The examination results obtained on VA peripheral nerves examination conducted on October 18, 2006, clearly show that the symptomatology associated with the Veteran's service-connected peripheral neuropathy of the left lower extremity and service-connected peripheral neuropathy of the right lower extremity resulted in severe incomplete paralysis of the sciatic nerve.  At that examination, the Veteran complained of constant, steady pain of the bilateral lower extremities which he rated as 10/10 without any benefit from medications prescribed to treat it.  The Veteran stated that his bilateral lower extremity pain worsened with walking and standing and was the reason he could not walk or stand.  He described his bilateral lower extremity pain as burning in the plantar regions of his feet and an ant crawling sensation.  He was no longer driving because of a loss of sensation in his feet and decreased dexterity in his lower extremities.  The VA examiner concluded that the Veteran's peripheral neuropathy was severe and painful and had worsened since the prior examination in February 2005.  

These findings are in accord with the Veteran's subsequent VA peripheral nerves examinations in November 2009 and in February 2015 which confirmed the presence of severe peripheral neuropathy in each of his lower extremities.  These findings also are in accord with the Veteran's RO hearing testimony (which was not associated with the claims file until after the October 2006 VA peripheral nerves examination) that the symptomatology associated with his service-connected peripheral neuropathy of the left lower extremity and service-connected peripheral neuropathy of the right lower extremity had worsened considerably and resulted in severe incomplete paralysis of the sciatic nerve (i.e., a 60 percent rating for each extremity under DC 8520).  See 38 C.F.R. § 4.124a, DC 8520.  In summary, and after resolving any reasonable doubt in the Veteran's favor, the Board finds that the criteria for an initial 60 percent rating effective October 18, 2006, for peripheral neuropathy of the left lower extremity and an initial 60 percent rating effective October 18, 2006, for peripheral neuropathy of the right lower extremity have been met.  See also 38 C.F.R. § 3.102.

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of extraschedular ratings for his service-connected peripheral neuropathy in each of his extremities.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  An extraschedular analysis is not required in every case.  In fact, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court noted that, when 38 C.F.R. § 3.321(b)(1) is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted."  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016), citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  Similarly, the Court stated in Yancy "that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  See Yancy, 27 Vet. App. at 495; see also Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

In this case, the Veteran has not argued that he is entitled to extraschedular consideration for his service-connected peripheral neuropathy in any of his extremities.  The Board also finds that the issue of whether the Veteran is entitled to referral for extraschedular consideration for any of these service-connected disabilities is not reasonably raised by a review of the record.  As discussed above, the record evidence shows that, effective October 18, 2006, the Veteran experienced severe peripheral neuropathy in each of his extremities such that higher initial ratings are warranted for each of them as of this date.  In other words, the staged scheduler ratings assigned in this decision for the Veteran's service-connected peripheral neuropathy in each of his extremities reflect the worsening symptomatology which he experienced effective on that date.  Given the foregoing, the Board finds that no further discussion of referral for extraschedular consideration is required.


ORDER

Entitlement to an initial 50 percent rating effective October 18, 2006, for peripheral neuropathy of the left upper extremity is granted.

Entitlement to an initial 40 percent rating effective October 18, 2006, for peripheral neuropathy of the right upper extremity is granted.

Entitlement to an initial 60 percent rating effective October 18, 2006, for peripheral neuropathy of the left lower extremity is granted.

Entitlement to an initial 60 percent rating effective October 18, 2006, for peripheral neuropathy of the right lower extremity is granted.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


